 



Exhibit 10.1

 

CONTRACT FOR THE COMPOUNDING OF PHARMACEUTICAL PRODUCTS

 

This CONTRACT FOR THE COMPOUNDING OF PHARMACEUTICAL PRODUCTS (this “Agreement”)
is hereby entered into this 8th day of December, 2014, by and between Immune
Therapeutics, Inc., a company organized and currently existing in good standing
under the laws of the State of Florida and formerly known as TNI BioTech, Inc.
(“TNI”); and KRS Global Bio Technology, Inc., a company organized and currently
existing in good standing under the laws of the State of Florida (“KRS”). TNI
and KRS are sometimes hereinafter referred to individually as a “party” and/or
collectively as the “parties”.

 

WHEREAS, TNI has developed a pharmaceutical product designed to enhance the
immune system and treat various diseases, including lymphoma, HIV virus/AIDS,
Kaposi Sarcoma, Lymphoma, Ovarian Cancer, Epithelial, Germ Cell Tumor, Low
Malignant Potential Tumor, Crohn’s Disease, Prostate Cancer, Irritable Bowel
Syndrome, Pancreatic Cancer, Pancreatic Neuroendoctrine Tumors, Parkinson’s
disease, multiple sclerosis, and herpes. This product is composed of the active
drug naltrexone hydrocholoride and can be commercialized in the form of a
tablet, capsule, or as a cream. The product is called LDN. TNI has all of the
proprietary and legal rights to LDN. The form of this drug can be modified as
agreed to in writing by the parties; and

 

WHEREAS, KRS is a pharmacy that specializes in the compounding of a variety of
pharmaceutical products, and has the necessary licenses and permits to compound,
import and sell pharmaceutical products. At such time as TNI obtains the
necessary approvals to commercialize LDN, TNI will notify KRS in a timely manner
to obtain the necessary permits to produce and commercialize LDN and will
provide the information and documentation for KRS to obtain these permits; and

 

WHEREAS, the purpose of this Agreement is to set out the terms and conditions
under which KRS will carry out the services of compounding, packaging and
distributing the LDN tablets, capsules and/or creams (the“LDN-CDS”); and

 

WHEREAS, the tablets, capsules and creams will be compounded for shipment to
patients in the United States or any other areas authorized by KRS. In the
compounding and packaging process, KRS must also comply with the United States
of America’s Food and Drug Administration’s (“FDA”) good manufacturing practices
(“CGMP”) and those of any regulatory bodies.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION OF THE RECITALS/WHEREAS CLAUSES SET
FORTH ABOVE, WHICH SHALL BE DEEMED AN INTEGRAL PART OF THIS AGREEMENT AND NOT
MERELY RECITALS THERETO, AND FOR $10.00 AND OTHER GOOD AND VALUABLE
CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED AS
RECEIVED BY EACH PARTY FROM THE OTHER, THE PARTIES AGREE AS FOLLOWS:

 

1.KRS REPRESENTATIONS AND OBLIGATIONS: KRS hereby represents and agrees as
follows:

 



 A)To have all permits and licenses necessary to carry out the LDN-CDS; B)To
ship the amounts of compounded LDN ordered by physicians for their patients
within thirty (30) days from the day the order is received;

C)To use only the Active Pharmaceutical Ingredients (the “API”) and raw
materials that have been previously approved by TNI and only in the amounts that
have been previously indicated in writing;

D)To obtain and pay for an insurance policy that protects the raw materials that
are provided by TNI and the finished LDN tablets, capsules and/or creams (the
“LDN-P”) against any natural disaster, or destruction of any reasonably
insurable type (the “Insurance”). The Insurance must at all times protect the
goods at the market value of the inventory, finished and unfinished goods and
raw materials provided by TNI from time to time, and must name TNI as an
additional loss payee;

E)To allow, upon prior reasonable notice, periodic inspection of the compounding
and packaging process to be carried out either by TNI directly or by an agreed
to third party on behalf of TNI;

F)To order in advance and have shipped directly to KRS all API for the LDN-CDS
and packaging materials for the LDN-P;

G)To ensure strict compliance with the CGMP;  I)

To provide sufficient storage space for the raw materials, ingredients, and
packaged products and to protect them from theft, flooding or vermin and
spoilage and provide the aforementioned Insurance.

 



2.TNI'S REPRESENTATIONS AND OBLIGATIONS: TNI hereby represents and agrees as
follows:

 

A)To provide sales and marketing assistance necessary to allow KRS to fulfill
its obligations;

B)KRS and TNI agree that under the authorization of TNI and TNI’s patents, KRS
shall order and have shipped directly to KRS the API necessary for the
production of the LDN-CDS and KRS shall submit a purchase order for such API to
TNI. TNI shall pay such purchase order directly to the supplier of the API by
sending funds by wire transfer to such supplier within three (3) business days
of receipt of such purchase order. Notwithstanding the foregoing, upon KRS
receiving a minimum of 10,000 orders (prescriptions) per month (a “10K Month”),
KRS will pay for the API for each such 10K Month;

C)The rights provided to KRS herein to provide the LDN-CDS and produce the
LDN-P, are exclusive only to KRS and will not be provided to any other party or
entity during the term of this Agreement;

C) To provide KRS with specifications for raw materials and the LDN-P;

D)To provide KRS with the necessary technical specifications for the compounding
and packaging processes of the LDN-P, as available;

E)In the event this Agreement is terminated by TNI for any reason, to reimburse
KRS for all unused packaging materials for the LDN-P, which unused packaging
materials KRS will provide to TNI;

F)To pay KRS, all agreed upon amounts, in a timely manner (within 10 days of
receipt of an invoice from KRS);

G)In the event that KRS does not receive and ship at least 1,000 orders
(prescriptions), to reimburse KRS for 100% of the “ramp up costs” of providing
the LDN-CDS and producing the LDN-P, even in the case where TNI
cancels/terminates this Agreement, which provision shall survive the
cancellation/termination of this Agreement (for purposes of this Agreement,
“ramp up costs” are defined as all costs and expenses of labor and materials
related to the testing, and required FDA and other governmental
documentation/approvals of test data);

H)To assign a person from TNI, agreeable to both parties, to be in charge of
communication between TNI and KRS;

I)To provide the design of the secondary packing and the instructions in any
language TNI needs; and

J)To submit all marketing materials to KRS for review and approval and such
marketing materials must be reviewed and approved by KRS in writing.

 

3.KRS agrees that:

 

A)The raw materials provided for the LDN-CDS are to be used strictly for the
compounding and packaging process of LDN and may under no circumstance be sold,
transferred, or create a lien over, unless TNI has given prior written consent
for such sale, transfer or lien;

B)Under no circumstances will KRS sell a pharmaceutical product containing the
same formula and technical specifications as those used to manufacture and
produce LDN; and/or

C) KRS will not share, license, or otherwise transfer the formula or technical
specifications for the manufacturing of LDN.

 

4.QUALITY CONTROL: TNI will have the right, upon reasonable prior notice and at
TNI’s own cost and expense, to carry out quality audits or to consent through an
agreed to third party to inspect the compounding and packaging processes. TNI
may solicit any quality certificate from KRS that may be required by the
regulatory bodies of the United States, as it relates to the LDN-P.

5.TERM. This Agreement will have an initial term of three (3) years starting on
the date of execution by all parties. The parties may agree to extend the term
of this Agreement for one (1) year under the same terms and conditions, which
agreement shall be made in writing, and executed at least sixty (60) days before
the expiration of this Agreement.



6.EARLY TERMINATION: The parties can terminate this Agreement under any of the
following circumstances:

 

A)Mutual agreement, in writing,

B)Either party may terminate this Agreement if the other party fails to
materially comply with any of the material obligations that are to be fulfilled
hereunder. In such an event, the nonbreaching party shall give written notice of
such breach and the other party shall have thirty (30) days to cure same before
the termination is final. In case of early termination by TNI, KRS will return
any and all raw materials, finished products, patents, documents containing
technical information, and any other property that belongs to TNI and complete
all existing LDN purchase orders before termination, so long as TNI
simultaneously reimburses KRS for all costs, expenses and profit related to
same.

 

7.PAYMENT: KRS will pay TNI for every tablet or capsule it manufactures,
packages and thereafter sells, calculated in accordance with the attached
Exhibit “A” Payment Terms and Conditions, which Exhibit A is incorporated into
this Agreement by this reference. Reconciliation and payment for each week
(ending Friday) will be made by the following Wednesday.

 

To enable TNI to reconcile amounts paid weekly in accordance with this section
7, KRS will provide TNI with the following information on a per batch basis:

 

(a) A list of all invoices evidencing shipments that occurred for the subject
batch, showing the number of the tablets, capsules and/or creams that were
compounded and shipped to patients, and the prices paid by patients; and

(b) A list of all shipping costs incurred by KRS to make the shipments in (a)
above, together with copies of invoices or statements provided by the shipping
vendor; provided, however, that if KRS receives a 10K Month, KRS will not be
required to provide the information in 7 (a) and (b) above for that 10-K Month.

 

TNI shall have the right, upon reasonable prior notice and at TNI’s own cost and
expense, to carry out periodic audits to verify that all amounts owed to TNI
have been paid.

 

If during the term of this Agreement, the costs for manufacturing and packaging
should increase, KRS shall inform TNI in writing within no more than sixty (60)
days of such increase (the “Increase Notice”), at which time both parties shall,
within 10 days of the date of such Increase Notice, reach a new agreement on
pricing in the form of an addendum or KRS may immediately terminate this
Agreement without any further notice or cure period.

 

8.ASSIGNMENT: Neither party may, under any circumstances, assign this Agreement,
either totally or partially, nor the rights contained herein without the prior
written consent of the other party and the assignee’s assumption of all of the
obligations of the assignor as set forth herein.

 

9.LABOR RELATIONSHIP: This Agreement does not create any type of labor
relationship between TNI and the employees of KRS. Therefore, KRS and TNI will
be solely responsible for paying any and all wages, indemnifications, insurance
policies, or any other payment due to its employees in accordance with all labor
laws, any internal regulation and any trade union agreement, if one were to
exist.

 

10.NONDISCLOSURE: “Confidential Information” shall be defined as any nonpublic
information disclosed by one party to the other party and shall be deemed to
include the following information of the respective parties, without limitation:
(a) e-mail addresses, customer lists, the names of customer contacts, the names
of investor contacts, investor lists, professional contacts, business plans,
technical data, product ideas, personnel, contracts and financial information;
(b) patents, trade secrets, techniques, processes, business methodologies,
schematics, employee suggestions, development tools and processes, computer
printouts, computer programs, design and drawings and manuals, and improvements;
(c) information about costs, profits, markets and sales; (d) plans for future
development and new product concepts; (e) all documents, books, papers,
drawings, models, sketches, graphic design, photographs, type fonts,
topographical treatments and text, illustrations, visual designs, animation,
sound, visual elements, prints and other data of any kind and description,
including electronic data recorded or retrieved by any means, that have been or
will be disclosed, as well as written or oral instructions or comments.

 

Notwithstanding the foregoing, Confidential Information of a party shall not
include information that (i) has become public knowledge through legal means
without fault by the receiving party, (ii) is already public knowledge prior to
the disclosure of the Confidential Information by the party disclosing
Confidential Information (“Disclosing Party”) to the party receiving
Confidential Information (“Receiving Party”), (iii) is known to the Receiving
Party prior to Disclosing Party’s disclosure of the same pursuant to this
Agreement, or (iv) is independently developed by the Receiving Party without
reference to or use of the Confidential Information.

 

In the performance of this Agreement or in contemplation thereof, each party and
its employees and agents may have access to Confidential Information owned or
controlled by the other party. All Confidential Information supplied by one
party to the other shall remain the exclusive property of the party supplying
same. The Receiving Party shall use a reasonable degree of care, which in any
event shall not be less than the same degree of care which the Receiving Party
uses to protect its own proprietary and confidential information, to keep, and
have its employees and agents keep, confidential any and all Confidential
Information. In keeping therewith, the recipient shall not copy or publish or
disclose the Confidential Information to others, or authorize its employees, or
agents or anyone else to copy, publish or disclose it to others, without the
Disclosing Party’s written approval, nor shall the Receiving Party make use of
the Confidential Information except for the purposes of executing its
obligations under this Agreement, and shall return the Confidential Information
to the Disclosing Party at its request.

 

Without limiting the preceding paragraph, each party recognizes and acknowledges
that:

(i)            the Confidential Information is a valuable, special and unique
asset of the Disclosing Party and that disclosure of any confidential
information would cause considerable harm to the Disclosing Party's business
reputation;

(ii)          it is vital to the Disclosing Party’s legitimate business
interests that (1) the confidentiality of the Confidential information be
preserved and (2) the Confidential information only be used for the purpose of
this Agreement;

(iii)         disclosure of the Confidential Information to any other person or
entity or use of the Confidential Information by or on behalf of any other
person or entity could result in irreparable harm to the Disclosing Party;

(iv)         disclosure or use beyond the permitted scope of Confidential
Information entrusted to the Disclosing Party by its clients and contractors
could expose Disclosing Party to substantial damages; and

(v)           Receiving Party shall not use or in any way implement the
Confidential Information to compete with the Disclosing Party.

The furnishing of Confidential Information hereunder shall not constitute or be
construed as a grant of any express or implied license or other right, or a
covenant not to sue or forbearance from any other right of action (except as it
relates to the purpose of this Agreement), by Disclosing Party under any of its
patents or other intellectual property rights.

 

11.INTELLECTUAL PROPERTY RIGHTS AND USE OF INFORMATION: All

trademarks, US and foreign patents and extensions thereof, trade secrets,
formulas, ideas, designs, computer software, discoveries and procedures used or
disclosed by TNI in relation to the services agreed upon in this Agreement are
owned exclusively by TNI and may be used only in relation to the manufacturing
and packaging processes described herein. Unless otherwise in the public domain,
they may be given no other use unless there is prior written consent by TNI.

 

12.FORCE MAJEURE: For purposes of this Agreement, Force Majeure shall mean a
cause or event that is not reasonably foreseeable or prevented or otherwise
caused by or under the control of the party, such as floods, wars and riots. If
a case of force majeure were to arise which materially affect the duties or
obligations of a party, the party affected by it must inform the other party in
writing of its occurrence within three (3) business days. In that case, both
parties may then agree on one of the following:

 

A)To continue to carry out this Agreement under the same terms and conditions,
making provision for compliance subject to the issues affected by the Force
Majeure;

B)To continue to carry out this Agreement under new conditions;

C) To terminate this Agreement without any further obligations;

D) If no agreement is reached, this Agreement may be terminated by the party to
whom the duties or obligations are due, after proper notice and time to cure
regarding a default (as set forth in this Agreement).

 

13.CONFLICT RESOLUTION: This Agreement shall be governed by, construed and
enforced in accordance with the laws of the jurisdiction in the State of
Florida. Any dispute that the parties cannot resolve through mediation must
submit to arbitration. Such arbitration shall be arbitrated in Palm Beach
County, Florida, whether commenced by TNI or KRS, in accordance with the
applicable rules of the American Arbitration Association, Commercial Dispute
Resolution Procedures, and judgment on the award rendered by the arbitrator(s)
shall be binding on the parties and may be entered in any court having
jurisdiction.

 

14.REVISION AND MODIFICATIONS TO THIS AGREEMENT: The parties agree to revise
this Agreement, on an annual basis. Any modification that may be agreed upon
must be done in writing signed by the parties and in the form of an addendum and
will be considered part of this Agreement.

 

15.MISCELLANEOUS:

 

A)Subject to applicable law, this Agreement may be amended, modified, or
supplemented only by a written agreement signed by parties.

B)Any failure of any party to comply with any obligation, covenant, agreement,
or condition herein may be waived by the party entitled to the performance of
such obligation, covenant, or agreement or who has the benefit of such
condition, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement, or condition will not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any party hereto, such
consent will be given in a manner consistent with the requirements for a waiver
of compliance as set forth above.

C)All notices, requests, demands, and other communications required or permitted
hereunder will be in writing and will be deemed to have been duly given when
delivered by hand, or one day when sent overnight by a nationally recognized
overnight delivery service (such as FEDEX), or two days after being mailed by
certified or registered mail, return receipt requested, with postage prepaid:

 

 



    If to TNI:Immune Therapeutics, Inc. 37 North Orange Ave., Suite 607

Orlando, Florida 32801   Attention: General Counsel      If to the KRS: KRS
Global Bio Technologies, Inc.   791 Park of Commerce Blvd. Suite 600   Boca
Raton, Florida 33487      Copy to:Bruce Jay Toland, Esq.,   Bruce Jay Toland,
P.A.   Brickell City Tower   80 SW 8th Street, #2805   Miami, FL 33130    











 

or to such other address as the parties may furnish to each other in writing.

 

 

D)All section titles or captions contained in this Agreement are for convenience
only and shall not be deemed part of the context nor effect the interpretation
of this Agreement.

E)This Agreement contains the entire understanding between and among the parties
and supersedes any prior understandings and agreements among them respecting the
subject matter of this Agreement.

F)This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties hereto.

G)In the event an arbitration is brought by any party under this Agreement to
enforce any of its terms, or in any appeal therefrom, it is agreed that the
prevailing party shall be entitled to reasonable attorneys’ fees to be fixed by
the arbitrator and/or appellate court.

H)In computing any period of time pursuant to this Agreement, the day of the
act, event or default from which the designated period of time begins to run
shall be included, unless it is a Saturday, Sunday, or a legal holiday, in which
event the period shall begin to run on the next day which is not a Saturday,
Sunday, or legal holiday, in which event the period shall run until the end of
the next day thereafter which is not a Saturday, Sunday, or legal holiday.

I)All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular, or plural as the identity of the person
or persons may require.

J)This Agreement or any section thereof shall not be construed against any party
due to the fact that said Agreement or any section thereof was drafted by said
party.

K)The parties hereto shall execute and deliver all documents, provide all
information and take or forbear from all such action as may be necessary or
appropriate to achieve the purposes of the Agreement.

L)Nothing herein shall be construed to be to the benefit of any third party, nor
is it intended that any provision shall be for the benefit of any third party.

M)If any provision of this Agreement, or the application of such provision to
any person or circumstance, shall be held invalid, the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 



Immune Therapeutics, Inc.

   

KRS Global Bio Technology, Inc.

      By: /s/ Chris Pearce   By: /s/ Ricardo Roscetti Christopher Pearce, COO  
Ricardo Roscetti, CEO       By: /s/ Noreen Griffin     Noreen Griffin, CEO    

 



 

 

 

 

Exhibit “A” Payment Terms and Conditions       Net Distributable Revenue
Calculation (30 day supply) Without blister pack:  

 

Gross Revenue (excluding actual shipping costs)

(A) Less API Cost .06 Per Tablet (Advanced by TNI) (B) Less Packaging, Excipient
& CC Charges (Advanced by KRS) (C)   Box for Medication     Shipping Box  
  Bottle & Label     Excipients     Less Credit Card Charge @ 2.5% (calculated
with shipping charge)      Total Per Order     Net Distributable Revenue (D)    
    Net Distributable Revenue Calculation (30 day supply) With blister pack:  

 

Gross Revenue (excluding actual shipping costs)

(A) Less API Cost .06 Per Tablet (Advanced by TNI) (B) Less Packaging, Excipient
& CC Charges (Advanced by KRS) (C)   Blister pack     Box for Medication  
  Shipping Box     Excipients     Less Credit Card Charge @ 2.5% (calculated
with shipping charge)      Total Per Order     Net Distributable Revenue (D)    
*Shipping charge of a flat $10.00 for ground will be collected and retained by
KRS.     Additional charge for overnight shipping will be determined based on
patient zip code.           TNI Reimbursement Calculation:   API Reimbursement
(B) 50% of Net Distributable Revenue (D) (D)   Due to TNI Total of B&D

 

